The panel reheard oral argument in this case August 6,1996. The panel has voted not to amend its opinion. The panel has unanimously recommended that the suggestion for rehearing en banc be rejected.
The full court has been advised of the suggestion for rehearing en banc. An active judge called for an en banc vote and a majority of the judges of the court has voted to reject the suggestion for rehearing en banc. Fed. R.App. P. 35(b).
The opinion in this case will not be amended, and the suggestion for rehearing en banc is rejected.